Citation Nr: 0703101	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bipolar disorder.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Oakland, California.

The Board observes that the RO is of the opinion that the 
issue of entitlement to service connection for 
substance/alcohol abuse is properly before the Board.  It is 
not.  The veteran did not perfect an appeal regarding that 
issue because his April 2005 VA Form 9 specifically indicates 
that he is only appealing the issue of bipolar disorder.  The 
Board, therefore, has no jurisdiction to decide it.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2006) (detailing 
the procedures and time limitations for appealing adverse RO 
rulings to the Board).


FINDINGS OF FACT

1. A January 2003 RO rating decision denied the veteran's 
claim of entitlement to service connection for bipolar 
disorder, the veteran did not appeal this January 2003 RO 
rating decision.

2. Evidence associated with the claims file after the last 
final denial in January 2003 is new, but not material, 
evidence, and when considered with the previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, nor does it raise the reasonable 
possibility of substantiating the previously disallowed 
bipolar disorder claim.


CONCLUSIONS OF LAW

1. The January 2003 RO rating decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bipolar 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

An October 2004 letter sent to the veteran notified him that 
in order for VA to reopen his claim of service connection for 
bipolar disorder he must submit new and material evidence to 
show that his current bipolar disorder was incurred in 
service or was related to his military service.  The veteran 
was also provided definitions of "new" and "material" in 
this October 2004 letter, as well as notice regarding the 
evidence and information necessary to establish his 
underlying claim of service connection for bipolar disorder.  
In addition, this letter explained the veteran's and VA's 
responsibilities regarding identifying and obtaining relevant 
evidence, and it expressly notified the veteran of the need 
to submit any pertinent evidence in his possession.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Board notes that the veteran was not provided 
notice regarding the disability rating and effective date.  
However, the Board is denying the veteran's request to reopen 
his previously denied claim, thereby rendering the issue of 
notice on these two elements moot.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The veteran's service 
medical records are associated with the claims folder, as 
well as treatment reports from Napa Hospital and the 
veteran's own statements in support of his claim.  The 
veteran has not made the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claim.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained, and that the case is ready for 
appellate review.

Analysis

Under 38 C.F.R. § 3.156(a) (2006), "new and material 
evidence" is defined as evidence not previously submitted 
which relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has 
been satisfied.

Regarding whether any newly received evidence is material, 
the veteran also does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in a January 2003 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records and 1998 treatment and evaluation reports 
from Napa Hospital.  The January 2003 rating decision noted 
that there was no evidence that the veteran's bipolar 
disorder was incurred in or caused by service.  The veteran 
was mailed a copy of the RO's rating decision, which was 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2006).

In July 2004, the veteran requested that the RO reopen his 
claim.  In a January 2005 rating decision, the RO denied the 
veteran's request to reopen his claim.  The veteran received 
notice of the decision and timely appealed it.

Following the denial in January 2003, additional evidence was 
associated with the claims file, including more statements 
from the veteran and a May 2004 treatment report from Napa 
Hospital.  The May 2004 treatment report indicates that the 
veteran continues to be diagnosed with a bipolar disorder 
with psychotic features.  The veteran's personal statements 
provide accounts of historical events beginning in service up 
through the present, including episodes of destruction of 
property, alcohol and drug use/abuse, physical altercations 
with various persons, and periods of incarceration.

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is new, but not material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  This 
evidence, while new, is duplicative of the evidence of record 
at the time of the previous denial.  As was previously 
mentioned, at the time of the January 2003 decision there was 
evidence of a recorded clinical diagnosis of bipolar 
disorder, but nothing indicating that it was incurred in or 
aggravated by service.  Furthermore, there was evidence of 
record regarding the veteran's numerous incidents during and 
following his military service.  

Without any evidence presenting a diagnosis of bipolar 
disorder in service or shortly after service or competent 
evidence suggesting that his current bipolar disorder is 
related to his military service, the veteran has not 
submitted evidence that raises a reasonable possibility of 
substantiating his claim.  Therefore, the Board must deny his 
request to reopen his claim of service connection for bipolar 
disorder.  In considering the veteran's request to reopen, 
the Board considered the application of the benefit-of-the-
doubt rule.  However the preponderance of the evidence is 
against reopening the claim and, consequently, the rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The application to reopen the claim for service connection 
for bipolar disorder is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


